Case 1:21-mj-00300-GMH Document5 Filed 03/26/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
Vv. ) Case: 1:21-mj-00300
) Assigned To : Harvey, G. Michael
Benjamin Larocca ) Assign. Date : 3/12/2021

) Description: Complaint w/ Arrest Warrant
)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Beniamin Larocca >
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment O1 Superseding Indictment 1 Information O Superseding Information WM Complaint
1 Probation Violation Petition 1 Supervised Release Violation Petition OViolation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1512(c)(2) - (Obstructing an Official Proceeding);
18 U.S.C. § 1752(a)(1) and (2) - (Unlawfully Entering Restricted Building to Disrupt Government);
40 U.S.C. § 5104(e)(2)(D), (E), and (G) - (Disorderly or Disruptive Conduct on Restricted Grounds)

Digitally signed by G. Michael
G / Alef. Harvey
Date: 03/12/2021 Date: 2021.03.12 12:22:38 -05'00

Issuing officer’s signature

 

City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 

 

Return
3- 2-2 l
This warrant was received on (date) = , and the person was arrested on (date) 3° 26- 2/

at (city and state) Seu G rooke Sao :

Date: 3: 244-21 AL ym

Arresting offic&’s signature

 

SH Joh Gray
e and title

Printed n

 

 
